Fourth Court of Appeals
                                       San Antonio, Texas
                                           September 26, 2018

                                          No. 04-18-00232-CV

               IN RE ACCEPTANCE INDEMNITY INSURANCE COMPANY

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On April 11, 2018, relator Acceptance Indemnity Insurance Company filed a petition for
writ of mandamus, the real party in interest responded, and relator replied. After reviewing the
petition, response, and reply, we conclude relator is entitled to the relief requested. Accordingly,
the petition for writ of mandamus is CONDITIONALLY GRANTED. See TEX. R. APP. P. 52.8(c).

       The Honorable Cathleen M. Stryker is ORDERED to: (1) vacate the order denying
Acceptance Indemnity’s motion to compel appraisal and abate; (2) order the parties to engage in
the appraisal process pursuant to the terms of the appraisal clause; and (3) abate the litigation
pending the completion of the appraisal process. The writ will issue only if we are notified that
Judge Stryker has not complied with this order.

        It is so ORDERED on September 26, 2018.


                                                                   _____________________________
                                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2018.

                                                                   _____________________________
                                                                   Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2017CI14954, styled SA Villas I, LP v. Acceptance Indemnity Insurance
Company, Crawford & Company, and Danny Brown, pending in the 150th Judicial District Court, Bexar County,
Texas, the Honorable Cathleen M. Stryker presiding.